                          United States District Court
                        Western District of North Carolina
                               Statesville Division

     Wayne Homer Gourley Jr,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:16-cv-00123-FDW
                                      )               5:03-cr-00003-FDW
                 vs.                  )
                                      )
                USA,                  )
                                      )
             Respondent,              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 13, 2018 Order.

                                               November 13, 2018
